              Case 1:19-cv-05533-JGK Document 46 Filed 01/19/21 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
NATIONAL SPORTING GOODS, CORP.,


                                      Plaintiff,
                                                                     Case No.: 1:19-cv-5533
                            v.

ETG CAPITAL LLC, TRADE RISK
STRATEGIES,

                                       Defendants.
-----------------------------------------------------------------X

       STIPULATED CONFIDENTIALITYAGREEMENT AND PROTECTIVE ORDER

         WHEREAS, all the parties to this action (collectively the “Parties” and individually a

 “Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

 Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

 information that they may need to disclose in connection with discovery in this action; and

         WHEREAS, the Parties, through counsel, agree to the following terms;

         IT IS HEREBY ORDERED that any person subject to this Order – including without

limitation the Parties to this action (including their respective corporate parents, successors,

and assigns), their representatives, attorneys, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order — will adhere to the following terms, upon pain of contempt:

         1.        With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as
            Case 1:19-cv-05533-JGK Document 46 Filed 01/19/21 Page 2 of 8



 “Confidential” pursuant to this Order, no person subject to this Order may disclose such

 Confidential Discovery Material to anyone else except as this Order expressly permits.

       2.      The Party or person producing or disclosing Discovery Material (“Producing

Party”) may designate as Confidential only the portion of such material that it reasonably

and in good faith believes consists of:

                (a)     financial information (including without limitation profitability reports

                        or estimates, percentage fees, design fees, royalty rates, minimum

                        guarantee payments, sales reports, and sale margins);

                (b)     material relating to ownership or control of any non-public company;

                (c)     business plans, product-development information, or

                        marketing plans;

                (d)     any information of a personal or intimate nature regarding any individual;

                        or

                (e)     any other category of information a party reasonably deems

                        confidential.

       3.      With respect to the Confidential portion of any Discovery Material other than

 deposition transcripts and exhibits, the Producing Party or its counsel may designate such

 portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the

 protected portion in a manner that will not interfere with legibility or audibility.




                                                   2
            Case 1:19-cv-05533-JGK Document 46 Filed 01/19/21 Page 3 of 8



       4.      A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential information, in which case the reporter

will bind the transcript of the designated testimony in a separate volume and mark it as

“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all counsel

receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person’s counsel.

During the 30-day period following a deposition, all Parties will treat the entire deposition

transcript as if it had been designated Confidential.

       5.      If at any time before the trial of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by so apprising

all prior recipients in writing. Thereafter, this Court and all persons subject to this Order will

treat such designated portion(s) of the Discovery Material as Confidential.

       6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       7.      Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following

persons:




                                                    3
Case 1:19-cv-05533-JGK Document 46 Filed 01/19/21 Page 4 of 8



    (a)   the Parties to this action;

    (b)   counsel retained specifically for this action, including any paralegal,

          clerical, or other assistant that such outside counsel employs and assigns to

          this matter;

    (c)   outside vendors or service providers (such as copy-service providers and

          document-management consultants) that counsel hire and assign to this

          matter;

    (d)   any mediator or arbitrator that the Parties engage in this matter or that this

          Court appoints, provided such person has first executed a Non-Disclosure

          Agreement in the form annexed as an Exhibit hereto;

    (e)   as to any document, its author, its addressee, and any other person

          indicated on the face of the document as having received a copy;

    (f)   any witness who counsel for a Party in good faith believes may be called

          to testify at trial or deposition in this action, provided such person has first

          executed a Non-Disclosure Agreement in the form annexed as an Exhibit

          hereto;

    (g)   any person a Party retains to serve as an expert witness or otherwise

          provide specialized advice to counsel in connection with this action,

          provided such person has first executed a Non-Disclosure Agreement in

          the form annexed as an Exhibit hereto;

    (h)   stenographers engaged to transcribe depositions the Parties conduct in this

          action; and




                                        4
             Case 1:19-cv-05533-JGK Document 46 Filed 01/19/21 Page 5 of 8



                 (i)     this Court, including any appellate court, its support personnel, and court

                         reporters.

       8.       Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

       9.       In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.

       10.      Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court.

       11.      Any Party may also designate Confidential Discovery Material as “attorneys’

eyes only” as such documentation relates to financial and other highly sensitive information.

“Attorneys’ eyes only” information shall be treated the same as Confidential Discovery material,

except may only be reviewed by those numerated in Sections 7(b), (d), (e), (g), (h), and (i).

                                                    5
             Case 1:19-cv-05533-JGK Document 46 Filed 01/19/21 Page 6 of 8



       12.      Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not

for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party with

respect to its own documents or information produced in this action.

       13.      Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

provided that such Party gives written notice to the Producing Party as soon as reasonably

possible, and if permitted by the time allowed under the request, at least 10 days before any

disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

       14.      Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

       15.      Within 60 days of the final disposition of this action – including all appeals – all

recipients of Confidential Discovery Material must either return it – including all copies thereof –

to the Producing Party, or, upon permission of the Producing Party, destroy such material –

including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its

return or destruction by submitting a written certification to the Producing Party that affirms that it

has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing or

capturing any of the Confidential Discovery Material. Notwithstanding this provision, the

attorneys that the Parties have specifically retained for this action may retain an archival copy of


                                                   6
               Case 1:19-cv-05533-JGK Document 46 Filed 01/19/21 Page 7 of 8



all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential Discovery Material. Any such

archival copies that contain or constitute Confidential Discovery Material remain subject to this

Order.

         16.      This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

         17.      This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

         18.      This Stipulation shall be effective notwithstanding the Court denying the Parties’

request that it be “so ordered.”



                   SO STIPULATED AND AGREED.



                  /s/ Maryam M. Meseha                                    /s/ Leo L. Esses
                   Dated: 1/13/2021                              Dated: 1/19/2021



 Dated: January 19, 2021
 New York, New York

  This Order is not binding on                    SO ORDERED.
  the Court or Court personnel.
  The Court reserves the right
  to amend it at any time.                           /s/ John G. Koeltl

                                                  United States District Judge




                                                     7
              Case 1:19-cv-05533-JGK Document 46 Filed 01/19/21 Page 8 of 8



SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
NATIONAL SPORTING GOODS, CORP.,


                                      Plaintiff,
                                                                          Case No.: 1:19-cv-5533
                            v.

ETG CAPITAL LLC, TRADE RISK                                               NONDISCLOSURE AGREEMENT
STRATEGIES,

                                       Defendants.
-----------------------------------------------------------------X

                    I,                                                  , acknowledge that I have read and

 understand the Protective Order in this action governing the non-disclosure of those portions of

 Discovery Material that have been designated as Confidential and/or Attorneys’ Eyes Only. I

 agree that I will not disclose such Confidential Discovery Material to anyone other than for

 purposes of this litigation and that at the conclusion of the litigation I will return all discovery

 information to the Party or attorney from whom I received it. By acknowledging these

 obligations under the Protective Order, I understand that I am submitting myself to the

 jurisdiction of the United States District Court for the Southern District of New York for the

 purpose of any issue or dispute arising hereunder and that my willful violation of any term of the

 Protective Order could subject me to punishment for contempt of Court.




                                                                     Dated:
